Bboxxes, P. J.
Under the principle underlying the ruling in Cooper v. Brown, 10 Ga. App. 730 (73 S. E. 1101), where a defendant has been convicted of a criminal offense and has filed a bill of exceptions and given bond for his appearance to abide the final judgment in the case, *112and pending tlie hearing of the writ of error he is convicted of another criminal offense and sentenced to the chain-gang, from which he escapes, the bond given in the first case becomes functus officio and the obligation of the sureties is annulled. It follows that the defendant is a fugitive from justice not only in the latter case but in the first one; and the bill of exceptions will be dismissed, unless the defendant gives himself up to the officers of the law within thirty days from the time the case was submitted to this court. Madden v. State, 70 Ga. 383; Osborn v. Slate, 70 Ga. 731; Gentry v. State, 91 Ga. 669 (17 S. E. 956).
Decided July 19, 1919.
Conviction of assault and battery; from Morgan superior court —Judge Park. April 14, 1919.
Allen & Pollle, for plaintiff in error.
Doyle Campbell, solicitor, contra.

Writ of error dismissed.


Bloodworth and Stephens, JJ., concur.